
	
		I
		112th CONGRESS
		1st Session
		H. R. 367
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the knowing possession of a firearm near a
		  venue at which a Member of Congress is performing an official and
		  representational duty or campaigning for public office.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom to Serve Without Fear Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)A central tenet of representative democracy
			 is that citizens enjoy the right to peaceably assemble and petition their
			 government for redress of grievances.
			(2)For this right to
			 be exercised meaningfully, elected representatives must be able to make
			 themselves accessible to their constituents.
			(3)Fear of gun
			 violence at events where elected representatives are performing their official
			 or representational duties has a chilling effect on our democracy in at least 2
			 ways:
				(A)by discouraging
			 citizens from engaging in the public and personal dialogue with their
			 representatives that is the lifeblood of vibrant democratic politics;
			 and
				(B)by leading elected representatives to
			 reduce the frequency and extent of personal contact with their constituents as
			 a reasonable precaution against unreasonable threats to their personal
			 safety.
				(4)During the summer
			 of 2009, there were multiple cases of persons carrying firearms outside of
			 venues at which the President of the United States was holding meetings and
			 official events. In one instance, a man carried an AR–15 automatic assault
			 rifle and a sidearm. In another instance, occurring hours before a presidential
			 town hall a week earlier, a man was arrested for breaching a security perimeter
			 at the location of the event, and was found to be in possession of an
			 unlicensed and loaded handgun.
			(5)In recent months,
			 there has been a threefold increase in the number of reported threats against
			 Members of the United States House of Representatives and Members of the United
			 States Senate.
			3.Prohibition on
			 knowingly possessing a firearm near a venue at which a Member of Congress is
			 performing an official and representational duty or campaigning for public
			 office
			(a)ProhibitionSection 922 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(aa)(1)Except as provided in paragraph (2), it
				shall be unlawful for any person, in or affecting interstate or foreign
				commerce, to knowingly carry a firearm—
							(A)in, or within 250 feet of an entrance to or
				exit from, a building or structure where the person knows that a Member of
				Congress is—
								(i)performing an official and
				representational duty of the Member;
								(ii)engaging in campaign activity as a
				candidate for election for Federal office for purposes of the Federal Election
				Campaign Act of 1971; or
								(iii)engaging in campaign activity as a
				candidate for election for State or local office, as determined pursuant to
				State law; or
								(B)at, or within 500 feet of, any other
				place where the person knows that a Member of Congress is performing such a
				duty or engaging in such a campaign activity,
							if there
				is visible, at each place that is at the applicable distance specified in this
				sentence from the building, structure, or other place, a sign which clearly and
				conspicuously states that a Member of Congress will be present at the building,
				structure, or other place, and so states the time interval during which the
				Member of Congress is scheduled to be so present.(2)Paragraph (1) shall not apply to the
				carrying of a firearm—
							(A)by
				a law enforcement officer (whether on- or off-duty) who is authorized to carry
				a firearm in the line of duty; or
							(B)pursuant to the express written
				permission of—
								(i)any Member of Congress present at
				the location involved, which permission has been filed with the chief of police
				of the locality involved; or
								(ii)the chief of police of the
				locality involved;
								(C)on
				real property owned or rented by the carrier of the firearm;
							(D)on the premises of a business in which
				the carrier of the firearm is employed and authorized by the employer to carry
				the firearm; or
							(E)which is in a locked container or
				otherwise not readily accessible for use.
							(3)If Federal investigative or
				prosecutive jurisdiction is asserted for a violation of this subsection, such
				assertion shall suspend the exercise of jurisdiction by a State or local
				authority, under any applicable State or local law, until Federal action is
				terminated.
						(4)Violations of this subsection shall
				be investigated by the Federal Bureau of Investigation. Assistance may be
				requested from any Federal, State, or local agency, including the Army, Navy,
				and Air Force, any statute, rule, or regulation to the contrary
				notwithstanding.
						.
			(b)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
				
					(8)Whoever knowingly violates section 922(aa)
				shall be fined under this title, imprisoned not more than 10 years, or
				both.
					.
			4.Encouraging
			 States to adopt firearms prohibitions similar to Federal law to protect State
			 and local elected and appointed officials
			(a)In
			 GeneralFor each fiscal year
			 after the expiration of the period specified in
			 subsection (b)(1) in which a State
			 receives funds for the Edward Byrne Memorial Justice Assistance Grant Program
			 under subpart 1 of part E of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3750 et seq.), the State shall have in effect
			 throughout the State laws and policies that prohibit any person to knowingly
			 possess a firearm near a venue at which an elected or appointed State or local
			 official is performing an official and representational duty or campaigning for
			 public office if such possession would constitute an offense under subsection
			 (aa) of section 922 of title 18, United States Code, if such official were a
			 Member of Congress.
			(b)Compliance and
			 Ineligibility
				(1)Compliance
			 dateEach State shall have not more than 1 year from the date of
			 enactment of this Act to comply with
			 subsection (a), except that—
					(A)the Attorney
			 General may grant an additional 1 year to a State that is making good faith
			 efforts to comply with such subsection; and
					(B)the Attorney General shall waive the
			 requirements of
			 subsection (a) if compliance with such
			 subsection by a State would be unconstitutional under the constitution of such
			 State.
					(2)Ineligibility
			 for fundsFor any fiscal year
			 after the expiration of the period specified in
			 paragraph (1), a State that fails to
			 comply with
			 subsection (a) shall not receive 10 percent
			 of the funds that would otherwise be allocated for that fiscal year to the
			 State for the Edward Byrne Memorial Justice Assistance Grant Program under
			 subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3750 et seq.).
				(c)ReallocationAmounts not allocated under such Edward
			 Byrne Memorial Justice Assistance Grant Program to a State for failure to fully
			 comply with
			 subsection (a) shall be reallocated under
			 that program to States that have not failed to comply with such
			 subsection.
			
